Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2022.
Applicant's election with traverse of 11/04/2022 in the reply filed on 11/04/2022 is acknowledged.  The traversal is on the ground(s) that claims 9-18 have the corresponding specific technical feature “timestamp indication information for indicating whether the flight path information of the UAV comprises the timestamp information,” which makes the two sets of claims belong to a single general inventive concept.  This is not found persuasive because Invention 1 contains the technical feature “generating timestamp indication information for indicating when the flight path information of the UAV includes the timestamp information” that is exclusive to Invention I and not shared with Invention ll.  Invention II’s mere use of the information does not include the technical feature of generating the information.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson , “Introduction of Release-15 Aerial Functionality’, 36PP TSG-RAN WG2 Meeting #102, R2-1809202, May 2018, 59 Pages (Year: 2018)
Claims 1 and 19
Ericsson discloses An information transmission method, applied to an unmanned aerial vehicle (UAV) (Pg. 1 “..Enhanced LTE Support for Aerial Vehicles..”), comprising:
	determining whether flight path information of the UAV includes timestamp information;
(Ericsson Pg. 56 chapter 6.3.6: FlightPathInformationReportConfiguration information element  "includeTimeStamp Indicates whether time stamp of each way point can be reported in the flight path information report if time stamp information is available at the UE.");
	generating timestamp indication information for indicating whether the flight path information of the UAV includes the timestamp information;
(Ericsson page 5, line 2 “set the content of RRCConnectionReconfigurationComplete message as follows: “ lines 19-20: "2> if the UE has flight path information available for E-UTRA: 3> include flightPathInformationAvailable)
	and transmitting the timestamp indication information to a base station to enable the base station to determine whether the flight path information of the UAV includes the timestamp information based on the timestamp indication information.
(Ericsson page 5, line 21:"1> submit the RRCConnectionReconfigurationComplete message to lower layers for transmission;  see also Page 21 “..2>	include the flightPathInformationReport and set it to include list of waypoints along flight path; 2>	if the includeTimeStamp is set to TRUE: 3>	set field timeStamp to the time when UE intends to arrive to each waypoint if this information is available at the UE;..”)."
As cited also applicable to claim 19.

Claims 2 and 20
Ericsson discloses wherein the transmitting the timestamp indication information to the base station further comprises:
	adding the timestamp indication information to a first radio resource control (RRC) signaling (Ericsson page 5, line 2 “set the content of RRCConnectionReconfigurationComplete message as follows: “ lines 19-20: "2> if the UE has flight path information available for E-UTRA: 3> include flightPathInformationAvailable);
	and transmitting the first RRC signaling to the base station to enable the base station to obtain the timestamp indication information from the first RRC signaling (Ericsson page 5, line 21:"1> submit the RRCConnectionReconfigurationComplete message to lower layers for transmission;).
Claim 3
Ericsson discloses wherein the first RRC signaling comprises at least one of:
	RRC connection reconfiguration complete signaling;
	RRC connection re-establishment complete signaling;
	RRC connection resume complete signaling;
	and RRC connection setup complete signaling including a timestamp available information unit that is configured to carry the timestamp indication information.
(Ericsson page 5, line 21:"1> submit the RRCConnectionReconfigurationComplete message to lower layers for transmission;)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson , “Introduction of Release-15 Aerial Functionality’, 36PP TSG-RAN WG2 Meeting #102, R2-1809202, May 2018, 59 Pages (Year: 2018) in view of Tang US 20210021334.

	Claim 4
Ericsson discloses determining that the timestamp information is carried when reporting the flight path information based on the configuration information (Ericsson Pg. 56 chapter 6.3.6: FlightPathInformationReportConfiguration information element  "includeTimeStamp Indicates whether time stamp of each way point can be reported in the flight path information report if time stamp information is available at the UE.");
Ericsson does not explicitly disclose receiving configuration information transmitted by the base station, wherein the configuration information instructs the UAV to report the flight path information carrying the timestamp information.
Tang teaches receiving configuration information transmitted by the base station, wherein the configuration information instructs the UAV to report the flight path information carrying the timestamp information (Tang [0021]-[0022] configuration from base station with timestamp information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ericsson to include the noted teachings of Tang in order to good performance of communication between a drone and a network device (Tang [0003]).

Claim 5
The combination teaches wherein the receiving the configuration information transmitted by the base station further comprises: 	receiving a second RRC signaling transmitted by the base station, wherein the second RRC signaling includes the configuration information; 	and acquiring the configuration information from the second RRC signaling (Tang [0021]-[0022] configuration from base station with timestamp information in view of [0126] use of RRC signaling for flight path configuration messages).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Tang in order to good performance of communication between a drone and a network device (Tang [0003])

Claim 6
The combination teaches , wherein the second RRC signaling includes a UE information request signaling that includes a flight path information request unit configured to carry the configuration information (Tang [0021]-[0022] configuration from base station with timestamp information in view of [0126] use of RRC signaling for flight path configuration messages)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Tang in order to good performance of communication between a drone and a network device (Tang [0003])

Claim 7
The combination teaches adding the flight path information carrying the timestamp information to a third RRC signaling when reporting the flight path information; 
	and transmitting the third RRC signaling to the base station to enable the base station to obtain the flight path information carrying the timestamp information from the third RRC signaling (Ericsson Page 21  lines 6-10 “1> if flightPathInformationReq field is present:  2> include the flightPathInformationReport and set it to include list of waypoints along flight path; 2> if the includeTimeStamp is set to TRUE: 3> set field timeStamp to the time when UE intends to arrive to each waypoint if this information is available at the UE;”;  See also Tang [0125]-[0126] RRC signaling with flight path information).

Claim 8
The combination teaches wherein the third RRC signaling includes a UE information response signaling that includes a flight path information report unit configured to carry the flight path information carrying the timestamp information (Ericsson Page 21  lines 6-10 “1> if flightPathInformationReq field is present:  2> include the flightPathInformationReport and set it to include list of waypoints along flight path; 2> if the includeTimeStamp is set to TRUE: 3> set field timeStamp to the time when UE intends to arrive to each waypoint if this information is available at the UE;”).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UMAIR AHSAN/Examiner, Art Unit 2647